Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 13th 2022 has been considered.
Claims 20-22 and 37 have been amended.
Claims 1-19, 23 and 35 are cancelled.
New claim 45 was added.
Claims 20-22, 24-34 and 36-45 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22, 24-34 and 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Boursier et al (PGPub 2011/0305740 A1) in view of Steen (PGPub US 2011/0305798 A1) and NPL “Tree Nut Allergy Diet for Children – Health Encyclopedia” (‘Encyclopedia’) (from https://www.urmc.rochester.edu). 

Regarding claims 20-22, 32-33, 36-38, 40-42, 44 and 45 : Boursier discloses a hypoallergenic granulated powder that is compressable and contains vegetable protein, such as pea protein, and/or microalgae protein, such as Chlorella protothecoides species, and branched maltodextrin (i.e., starch hydrolysis product - maltodextrin with low DE value) (see Boursier abstract; paragraphs [0043]-[0049], [0060]-[0073], [0092]-[0100] and [0113]; claims 29-32 and 35).
As to compressing the substitute for allergenic dried fruit and flavoring type and content recited in the claims: Boursier discloses the compressable hypoallergenic granulated powder, is a substitute for allergenic foods and of mixing any suitable flavors in order to attain desired flavor (see Boursier paragraphs [0012], [0021] and [0154]), but fail to disclose dried fruit flavoring; however, Encyclopedia discloses that unlike natural tree nut flavorings, artificial tree nut flavorings are safe to use/consume by consumers allergic to said tree nuts (see Encyclopedia page 4). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, who desires to attain a tree nut or fruit flavored composition that is safe to consume by a person that is allergic to said tree nut, or fruit, to modify Boursier and to add artificial tree nut, or fruit flavoring compounds to the hypoallergenic compressable powder. Moreover, since adjusting the relative content of a flavorant to attain desired flavor intensity, is well known in the food art, it would have been obvious to a skilled artisan at the time the application was filed to also adjust the relative content of the tree nut, or fruit flavor in the hypoallergenic compressable powder to attain desired tree nut flavor level, and thus arrive at the claimed limitation.
As to compressing the powder recited in claim 1 and the method of compressing the powder recited in claim 37: Boursier discloses a hypoallergenic granulated powder that is compressable, but fails to disclose the product attained by compressing the protein powder and the process of compressing as recited in claim 37; However, Steen discloses compressing protein powders into tablets using the direct compression technique recited in claim 37 to attain uniform tablet, is well known and conventional (see Steen paragraph [0033]). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have modified Boursier and to have compressed the compressable hypoallergenic granulated powder into tablets using the direct compression technique recited in claim 37, in order to attain uniform tablets, and thus arrive at the claimed limitations.
Regarding claims 24-31 and 39: Boursier discloses the compressable hypoallergenic granulated powder comprises 50wt% to 100wt% vegetable protein and branched maltodextrin with the weight ratio between the vegetable protein and branched maltodextrin between 80:20 and 20:80 (see Boursier paragraphs [0040]-[0041]). Since the relative contents in claims 24-29 and 39 overlap the relative contents in Boursier, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 34 and 43: Boursier discloses the hypoallergenic granulated powder is a substitute for allergenic foods and of mixing any suitable flavors in order to attain desired flavor (see Boursier paragraphs [0012], [0021] and [0154]), but fail to disclose sorbitol; Steen discloses of using sorbitol as a tablet excipient (see Steen paragraph [0039]). Given the fact sorbitol is also a known sweetener, it would have been obvious to a skilled artisan at the time the application was filed to modify Bourier and to use sorbitol as an excipient when tableting the hypoallergenic granulated powder, and to further adjust the relative contents of the sorbitol, in order to attain desired flavor/sweetness level, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on September 13th 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Boursier discloses the hypoallergenic granulated powder is compressible, but fails to disclose an example where the hypoallergenic granulated powder is compressed, and that when compressed, the hypoallergenic granulated powder provides a product with the texture of dried fruit, namely peanut. The examiner respectfully disagrees.
The fact that Brousier does not disclose an example where the hypoallergenic granulated powder is compressed, does negate the fact that Boursier discloses the hypoallergenic granulated powder is compressible, which at least, would not deter a skilled artisan to compressed the hypoallergenic granulated powder to attain a compressed product, as known in the art. Moreover, Applicant’s observation that following the recommendation in Brousier and compressing the hypoallergenic granulated powder, provides a tablet with the texture of a dried fruit (e.g., a peanut), does not render the claimed invention patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792